Exhibit 10.1

Execution Copy

AMENDMENT NO. 4 TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into at Columbus, Ohio, as of March 30, 2006 (the
“Effective Date”), by and among (a) Dominion Homes, Inc. (the “Company”),
(b) the institutions from time to time (individually a “Lender” and collectively
the “Lenders”) party to the Credit Agreement (as defined below) signatory
hereto, and (c) The Huntington National Bank (“Huntington”) in its separate
capacity as administrative agent (with its successors in such capacity, the
“Administrative Agent”) for the Lenders and for itself as issuing bank under the
Credit Agreement. This Amendment further amends and modifies a certain Second
Amended and Restated Credit Agreement dated as of December 3, 2003 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”) by and among (a) the Company, as borrower, (b) the Lenders, as
lenders, (c) Huntington, as issuing bank for any Letters of Credit issued
pursuant to the Credit Agreement, and (d) the Administrative Agent. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Credit Agreement.

RECITALS:

A. As of December 3, 2003, the Company, the Lenders, the Administrative Agent
and the other agents referred to in the Credit Agreement executed and delivered
the Credit Agreement setting forth the terms of certain extensions of credit and
other financial accommodations to the Company; and

B. As of June 30, 2004, in connection with the Credit Agreement, the Company
executed and delivered, inter alia, the Notes, in the aggregate principal sum of
Three Hundred Million Dollars ($300,000,000), and as of December 3, 2003, a
swingline note in favor of Huntington in the principal sum of Fifteen Million
Dollars ($15,000,000); and

C. In connection with the Credit Agreement and the Notes, the Company and
certain of its Subsidiaries executed and delivered to the Administrative Agent
certain other Loan Documents; and

D. The Company has requested that the Lenders and the Administrative Agent amend
and modify certain terms and financial covenants in the Credit Agreement, and
the Lenders signatory hereto and the Administrative Agent have agreed to amend
the Credit Agreement on the terms and subject to the conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Subsection (b) of Section 1.3, “Letters of Credit,” of the Credit Agreement
is hereby amended to recite as follows:

(b) Expiry Dates. The Company, a Restricted Subsidiary or an Approved Joint
Venture, as applicable, shall have no right to obtain issuance of Letters of
Credit which have an expiration date later than the earlier of (i) 12 months
after the Revolving Credit Termination Date or (ii) 24 months from issuance of
such Letter of Credit; provided, however, that with respect to any Letters of
Credit

 

- 1 -



--------------------------------------------------------------------------------

having a expiration date subsequent to the Revolving Credit Termination Date,
not later than 60 days prior to the Revolving Credit Termination Date, the
Company shall deliver to the Administrative Agent cash collateral in not less
than 100% of the aggregate amount of Letter of Credit Obligations in respect of
such Letters of Credit to secure such Letter of Credit Obligations, in such form
and with such documentation as shall be satisfactory to the Administrative Agent
and Huntington as issuing bank.

2. Section 2.1, “Borrowing Base,” of the Credit Agreement is hereby amended to
recite in its entirety as follows:

2.1. Borrowing Base. “Borrowing Base” means (without duplication) the aggregate
sum of the following:

(a) 100% of Available Cash, plus

(b) 90% of Eligible Home Work-in-Process, plus

(c) 50% of Eligible Real Estate Held for Development, plus

(d) the lesser of $10,000,000 or 25% of Eligible Investments in Joint Ventures,
plus

(e) the lesser of $6,800,000 or 80% of the aggregate sum of Eligible Model
Homes, plus

(f) the lesser of $20,000,000 or 80% of Eligible Speculative Homes, plus

(g) 70% of Eligible Developed Lots, plus

(h) 55% of Eligible Lots Under Development, plus

(i) during the period beginning October 1 and continuing through and including
March 31 of any fiscal year, the lesser of $6,000,000 or 50% of Eligible Fall
Foundation Lots, plus

(j) at any time during the period beginning April 1, 2006, and continuing
through and including June 30, 2006, for one period not to exceed thirty
(30) consecutive days, up to $5,000,000;

provided, however, to the extent that the aggregate sum of (i) Eligible Real
Estate Held for Development under clause (c) above, (ii) Eligible Developed Lots
under clause (g) above, and (iii) Eligible Lots Under Development under clause
(h) above exceeds fifty-five percent (55%) of the total Borrowing Base
calculation as of any period of determination, the amount in excess of such
percentage shall not be eligible under the Borrowing Base.

 

- 2 -



--------------------------------------------------------------------------------

3. Section 2.5, “Eligible Real Estate,” of the Credit Agreement is hereby
amended to recite in its entirety as follows:

2.5. Eligible Real Estate. With respect to Developed Lots, Fall Foundation Lots,
Lots Under Development, Model Homes, Real Estate Held for Development, Home
Work-In-Process, Speculative Homes, or any other form or type of real estate of
the Company or any Restricted Subsidiary which may be considered for the
purposes of the Borrowing Base, the term “Eligible” used in connection with any
such type of real estate means that portion of real property (a) owned in fee
simple title by the Company or a Restricted Subsidiary, (b) which is not subject
to any mortgage, lien, or encumbrance, except for (i) reservations, exceptions,
encroachments, easements, rights-of-way, restrictions, leases or other similar
title exceptions which do not materially detract from the value of such real
estate or interfere with its use or resale and (ii) Liens created by the
Security Documents, and (c) which has a zoning classification appropriate for a
subdivision development of the type developed by the Company or a Restricted
Subsidiary.

4. Section 5, “COSTS AND EXPENSES,” of the Credit Agreement is hereby amended to
recite in its entirety as follows:

5. COSTS AND EXPENSES; COLLATERAL.

(a) Generally. The Company agrees upon demand to pay, or reimburse the
Administrative Agent for, all of the Administrative Agent’s reasonable internal
and external audit, legal, appraisal, valuation, filing, document duplication
and investigation expenses and for all other out-of-pocket costs and expenses of
every type and nature, including, without limitation, the reasonable fees,
expenses and disbursements of the Administrative Agent’s counsel, local legal
counsel, auditors, accountants, appraisers, surveyors, insurance and
environmental advisers, and other consultants and agents retained by the
Administrative Agent, incurred by the Administrative Agent in connection with
(i) the Administrative Agent’s arranging Amendment No. 4, audit and
investigation of the Company and the Company’s Subsidiaries in connection with
the preparation, negotiation, and execution of any Loan Document and the
Administrative Agent’s periodic assessments of the Company or the Company’s
Subsidiaries; (ii) the preparation, negotiation, execution and interpretation
hereof (including, without limitation, the satisfaction or attempted
satisfaction of any condition precedent set forth herein), the other Loan
Documents and any proposal letter, term sheet or commitment letter issued in
connection therewith and the making of the Loans hereunder; (iii) the creation,
perfection or protection of the Liens under the Loan Documents (including,
without limitation, any reasonable fees and expenses for local counsel in
various jurisdictions); (iv) the ongoing administration hereof and of the Loans,
including consultation with attorneys in connection therewith and with respect
to the Administrative Agent’s rights and responsibilities hereunder and under
the other Loan Documents; (v) the protection, collection or enforcement of any
of the Obligations or the Secured Obligations or the enforcement of any Loan
Document; (vi) the commencement, defense or intervention in any court proceeding
relating in any way to the Obligations, Secured Obligations, any property of the
Company or

 

- 3 -



--------------------------------------------------------------------------------

any of its Subsidiaries, the Company, any of the Company’s Subsidiaries, this
Agreement or any other Loan Document; (vii) the response to, and preparation
for, any subpoena or request for document production with which the
Administrative Agent is served or deposition or other proceeding in which the
Administrative Agent is called to testify, in each case, relating in any way to
the Obligations, the Secured Obligations, any property of the Company or any of
its Subsidiaries, the Company, any of the Company’s Subsidiaries, this Agreement
or any of the other Loan Documents; and (viii) any amendments, consents,
waivers, assignments, restatements, or supplements to any of the Loan Documents
and the preparation, negotiation, and execution of the same.

(b) After Default. The Company further agrees to pay or reimburse the
Administrative Agent, the Agents, Huntington as issuing bank and any Lender upon
demand for all out-of-pocket costs and expenses, including, without limitation,
reasonable attorneys’ fees (including allocated costs of internal counsel and
costs of settlement), incurred by the Administrative Agent, the Agents,
Huntington as issuing bank or any Lender after the occurrence of an Event of
Default (i) in enforcing any Loan Document or Obligation or any security
therefor or exercising or enforcing any other right or remedy available by
reason of any Event of Default; (ii) in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or in any insolvency or bankruptcy proceeding; (iii) in commencing,
defending or intervening in any litigation or in filing a petition, complaint,
answer, motion or other pleadings in any legal proceeding relating to the
Obligations, the Secured Obligations, any property, the Company or any of its
Subsidiaries and related to or arising out of the transactions contemplated
hereby or by any of the other Loan Documents; and (iv) in taking any other
action in or with respect to any suit or proceeding (bankruptcy or otherwise)
described in clauses (i) through (iii) above.

(c) Collateral for the Obligations and the Secured Obligations. The Company
agrees that it will cause each of its Subsidiaries other than Dominion
Structural Warranty Company, LLC and Dominion Homes Financial Services, Ltd. to
become a Restricted Subsidiary, and that it will and will cause each Restricted
Subsidiary to grant to the Administrative Agent, for the benefit of the
Administrative Agent, the Agents, the Lenders and Huntington as issuing bank,
first priority Liens, subject only to Liens permitted by Section 8.4 and such
other Liens as the Administrative Agent may reasonably approve, in all of the
following property of the Borrower and each restricted Subsidiary (other than
the Excluded Property): all now owned and after-acquired (i) tangible and
intangible personal property, and (ii) each Real Property Parcel, in each case
owned by the Company or any of its Restricted Subsidiaries or in which any of
the Company or any such Subsidiary has an interest. In connection with clause
(i) above, the Company shall, and shall cause each of its Restricted
Subsidiaries to, provide to the Administrative Agent first priority Liens in
such personal property, subject only to Liens permitted by Section 8.4 (other
than Section 8.4 (c) or (d)) and such other Liens as the Administrative Agent
may reasonably approve, pursuant to a Security Agreement, together with such
other Security Documents which the Administrative Agent deems necessary or
desirable. In connection with clause (ii) above, the Company

 

- 4 -



--------------------------------------------------------------------------------

shall, and shall cause each of its Restricted Subsidiaries to, provide to the
Administrative Agent, for the benefit of the Administrative Agent, the Agents,
the Lenders and Huntington as issuing bank, first priority Liens in such Real
Property Parcels, subject only to Liens permitted by Section 8.4 (other than
Section 8.4 (c) or (d)) and such other Liens as the Administrative Agent may
reasonably approve, pursuant to one or more Mortgages, together with such other
Security Documents which the Administrative Agent deems necessary or desirable,
and together with such title policies, certified surveys, environmental reports
and local counsel opinions with respect thereto and such other property
assurances, agreements, documents and instruments which the Administrative Agent
deems necessary or desirable.

5. The first paragraph of Section 7.14, “Real Estate Ownership,” of the Credit
Agreement is hereby amended to recite as follows:

With respect to each Real Property Parcel, except where a failure, violation,
condition, requirement or noncompliance with any of the items specified below
does not or is not reasonably likely to have a Material Adverse Effect:

6. New Sections 7.16, “Properties,” and 7.17, “Pledge of Collateral” are hereby
added to the Credit Agreement and shall recite in their entireties as follows:

7.16. Properties. Each of the Company and the Company’s Subsidiaries has good,
and in the case of each Real Property Parcel, marketable title to all tangible
and intangible property owned by it or a valid leasehold interest in each leased
Real Property Parcel (except insofar as limited by any laws or regulations of
any Governmental Authority affecting such property), and all such property is
free and clear of all Liens, except Liens created by the Security Documents and
Liens permitted under Section 8.4. Schedule 7.16 contains a true and complete
list of each Real Property Parcel owned in fee simple by the Company and each
Subsidiary thereof as of the effective date of Amendment No. 4, and a true and
complete list of all leases in effect on such effective date. Except for Liens
granted to the Administrative Agent, neither this Agreement nor any other Loan
Document, nor any transaction contemplated herein or therein, shall affect any
right, title or interest of the Company or any such Subsidiary in and to any of
such properties in any material respect.

7.17. Pledge of Collateral. The grant and perfection of the security interests
in the Equity Interests of each of the Company’s Subsidiaries constituting a
portion of the Collateral for the benefit of the Administrative Agent, the
Agents, Huntington as issuing bank, the Lenders and the other holders of any
Note, as contemplated by the terms of the Loan Documents, are not made in
violation of the registration provisions of any applicable provisions of any
federal securities law, state securities or “Blue Sky” law, foreign securities
law, or applicable general corporation law or in violation of any other
requirement of law.

 

- 5 -



--------------------------------------------------------------------------------

7. Section 8.3, “Sale of Assets,” of the Credit Agreement is hereby amended to
recite in its entirety as follows:

8.3. Sale of Assets. The Company will not, and will not permit any Subsidiary
to, sell, lease, transfer, assign or otherwise dispose of, any of its assets or
property, whether now owned or hereafter acquired, or any income or profits
therefrom, or enter into any agreement to do so, except:

(a) sales, transfers or other distributions of personal or real property in the
ordinary course of business, including, without limitation, the sale of Home
Work-in Process, Speculative Homes, Model Homes, Real Estate Held for
Development, Developed Lots, and Lots Under Development for cash consideration
of not less than 95% of cost (as certified by the Company periodically for each
such sale or other disposition);

(b) the disposition of obsolete equipment in the ordinary course of business;

(c) dispositions by the Company or any Restricted Subsidiary which constitute
Investments in Restricted Subsidiaries permitted by Section 8.11 hereof;
provided, however, that any such disposition or Investment does not cause the
Company and its Subsidiaries to exceed the Maximum New Market Investment Amount;

(d) sales, assignments, transfers, conveyances or other dispositions of
properties, including Collateral, outside of the ordinary course of business,
which are approved by the Administrative Agent, not to exceed in the aggregate
more than $1,000,000 in any fiscal year;

(e) the Company or its applicable Subsidiary may from time to time sell, assign,
transfer, convey or otherwise dispose of any or all of the Real Property Parcels
or personal property specified in Schedule 8.3 at not less than the disposition
prices on such Schedule; provided that if, in connection with a sale or similar
disposition of any such property, the Company or its Subsidiary receives a note
or similar obligation as all or part of the consideration therefor, the Company
shall secure or cause to be secured such note or obligation with a mortgage or
similar Lien on such property and pledge such note or other obligation and the
collateral therefor to the Administrative Agent as security for the Secured
Obligations pursuant to the terms of the Loan Documents; and

(f) transfers in the ordinary course of developing residential subdivisions,
whether by the recording of subdivision plats or separate conveyances, of
streets, utility and drainage easements, common areas or land for other public
purposes; provided, however, that the Administrative Agent has approved any such
transfer (by indicating its consent on any such instrument evidencing the same
or otherwise).

 

- 6 -



--------------------------------------------------------------------------------

8. Section 8.4, “Liens and Encumbrances (Negative Pledge),” of the Credit
Agreement is hereby amended to recite in its entirety as follows:

8.4. Liens and Encumbrances (Negative Pledge). The Company will not, and will
not permit any of the Subsidiaries to, cause or permit or agree or consent to
cause or permit in the future (upon the happening of a contingency or
otherwise), any of its property, whether now owned or hereafter acquired, to be
subject to a lien or encumbrance except for:

(a) liens securing taxes, assessments or governmental charges or levies or the
claims or demands of materialmen, mechanics, carriers, warehouses, landlords and
other like persons in connection with such items permitted by Section 8.1 above;

(b) liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance, social security
and other like laws;

(c) attachment, judgment and other similar liens arising in connection with
court proceedings in an aggregate amount of $1,000,000 or less;

(d) attachment, judgment or other similar liens arising in connection with court
proceedings for the payment of money aggregating in excess of $1,000,000, but
not greater than the lesser of (A) five percent (5%) of the Company’s
Consolidated Tangible Net Worth or (B) $10,000,000, provided that (i) fewer than
10 days have elapsed from the date of the filing of such lien or liens, or
(ii) such lien or liens have been discharged in the full amount or the execution
or other enforcement of such lien or liens is effectively stayed or bonded in
full, and the claims secured thereby are being actively contested in good faith
and by appropriate proceedings;

(e) reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases and other similar title exceptions
or encumbrances affecting real property, provided they do not materially
interfere with its use in the ordinary conduct of the Company’s or its
Subsidiary’s business;

(f) inchoate liens arising under ERISA to secure the contingent liability of the
Company or any of the Subsidiaries;

(g) the liens and encumbrances disclosed on Schedule 7.10 or in connection with
any secured Indebtedness permitted by Section 8.5(b) below and operating lease
rentals permitted by Section 8.7 below; and

(h) Liens created by the Security Documents.

9. Section 8.5, “Indebtedness,” of the Credit Agreement is hereby amended to
recite in its entirety as follows:

8.5. Indebtedness. The Company will not, and will not permit any of the
Subsidiaries to, directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness
(other than Contingent Obligations permitted by Section 8.6 below), except for:

(a) the Revolving Credit Obligations;

 

- 7 -



--------------------------------------------------------------------------------

(b) up to the aggregate sum of $15,000,000 outstanding at any time in
(i) secured nonrecourse Indebtedness, (ii) secured or unsecured capital lease or
purchase money Indebtedness incurred to finance the acquisition of capital
assets or real estate in connection with the business of the Company or any
Restricted Subsidiary, provided that such Indebtedness (A) has a scheduled
maturity and is not due on demand and (B) is secured only by the property being
purchased and does not exceed the purchase price thereof, and (iii) non-facility
letters of credit for which the Administrative Agent has established a reserve
against the Borrowing Base in the aggregate stated amount of all such letters of
credit;

(c) unsecured indebtedness subordinated to the Revolving Credit Commitments,
which shall be subordinated in a manner satisfactory to the Administrative
Agent;

(d) Hedging Obligations or other Indebtedness to a Lender evidenced by interest
rate agreements in respect of interest rate, swap, collar, cap or similar
agreements pursuant to which the Company hedges its actual interest rate
exposure under the Revolving Loans; and

(e) intercompany Indebtedness incurred by any Restricted Subsidiary to (i) the
Company or to (ii) any Restricted Subsidiary wholly owning such Restricted
Subsidiary; provided, however, that such Indebtedness constitutes an Investment
permitted by Section 8.11 of this Agreement and does not cause the Company and
its Subsidiaries to exceed the Maximum New Market Investment Amount.

10. Section 8.7, “Operating Lease Rentals,” of the Credit Agreement is hereby
amended to recite in its entirety as follows:

8.7. Operating Lease Rentals. The Company will not, nor will it permit any
Subsidiary to, enter into any operating leases (including without limitation
leases of Model Homes), except to the extent that the aggregate consolidated
annual rentals for all operating leases of the Company and its Subsidiaries do
not exceed the sum of $7,500,000.

11. Section 8.8, “Acquisition of Capital Stock,” of the Credit Agreement is
hereby amended to recite in its entirety as follows:

8.8. Acquisition of Capital Stock. The Company will not, and will not permit any
of its Subsidiaries to, redeem or acquire any of the Company’s capital stock or
any options or other interests in respect thereof, other than (a) the purchase
or redemption of capital stock in connection with a simultaneous sale of an
equivalent or greater amount of capital stock for not less than the same
aggregate purchase or redemption price, and (b) up to the aggregate amount of
$1,000,000 in any fiscal year for the purchase of capital stock, options or
other interests of the Company (i) using funds escrowed pursuant to the
Company’s Amended and Restated Executive Deferred Compensation Plan, as amended
from time to time, or any replacement plan therefor in effect from time to time
or (ii) pursuant to the

 

- 8 -



--------------------------------------------------------------------------------

Company’s or any Restricted Subsidiary’s management incentive plans, as amended
from time to time, or any replacement plan therefor in effect from time to time.
Except for stock owned by the Company, the Company will not permit any
Subsidiary to redeem or acquire any of its own capital stock.

12. Section 8.9, “Restrictions on Dividends,” of the Credit Agreement is hereby
amended to recite in its entirety as follows:

8.9. Restrictions on Dividends. The Company shall not declare or pay any cash
dividends or distributions in any fiscal year. None of the Subsidiaries shall
declare or pay any cash dividends or distributions for any fiscal year, except
to and for the sole benefit of the Company.

13. Section 8.11, “Investments, Loans and Advances,” of the Credit Agreement is
hereby amended to recite in its entirety as follows:

8.11. Investments, Loans and Advances. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly make or own any Investment
except:

(a) cash or cash equivalents (marketable direct obligations issued or
unconditionally guaranteed and backed by the full faith and credit of the United
States government), bonds or other obligations of the United States of America,
certificates of deposit issued by commercial banks with a minimum capital of
$500,000,000, and commercial paper rated at least A-1 or P-1 and having a
maturity of not more than one year;

(b) Investments in Joint Ventures not in excess of $20,000,000 in the aggregate
outstanding at any time; provided that all such Investments described in this
subsection (b), together with the Investments described in subsection (d) of
this Section 8.11, do not cause the Company and its Subsidiaries to exceed the
Maximum New Market Investment Amount;

(c) [reserved];

(d) Investments in Restricted Subsidiaries, provided, however, that all such
Investments described in this subsection (d), together with the Investments
described in subsection (b) of this Section 8.11 do not cause the Company and
its Subsidiaries to exceed the Maximum New Market Investment Amount;

(e) investments consisting of deposit accounts maintained or managed by the
Company or its Subsidiaries;

(f) loans or advances to employees of the Company or any Subsidiary, which loans
and advances shall not in the aggregate exceed $200,000 outstanding at any time;

 

- 9 -



--------------------------------------------------------------------------------

(g) Investments up to the sum of $2,000,000 on or after the date hereof in one
or more mortgage companies, including its Investment with Wells Fargo, which
(i) conduct business in areas in which the Company or its Subsidiaries also
conduct business and (ii) are principally in the residential mortgage lending
business;

(h) loans and advances evidenced by promissory notes from the purchasers of any
real property of the Company or any Subsidiary (individually which shall not
exceed the purchase price paid for such property) in an amount not to exceed the
aggregate sum of $2,000,000 outstanding at any time;

(i) Investments in one or more Insurance Subs not to exceed the aggregate sum of
$2,500,000 outstanding at any time; and

(j) any other Investment (including Alliance Title Agency, Ltd.) not to exceed
the aggregate amount of $100,000 outstanding at any time.

14. Section 8.13, “Tangible Net Worth,” of the Credit Agreement is hereby
amended to recite in its entirety as follows:

8.13. Tangible Net Worth. At all times, the Company and its consolidated
Subsidiaries shall maintain a Consolidated Tangible Net Worth of not less than
(i) $175,000,000, plus (ii) beginning December 31, 2006, calculated separately
for each fiscal year ending on and after such date, 50% of the Consolidated Net
Income after taxes of the Company and its consolidated Subsidiaries in each
fiscal year which the such Consolidated Net Income after taxes is positive.

15. Section 8.14, “Leverage Ratio,” of the Credit Agreement is hereby amended to
recite in its entirety as follows:

8.14. Leverage Ratio. The Company and its consolidated Subsidiaries at all times
during the periods specified below shall maintain a Leverage Ratio of not
greater than: (i) 2.25 to 1.00 from January 1, 2006, through June 29, 2006,
(ii) 2.00 to 1.00 beginning June 30, 2006, and continuing through December 30,
2006, and (iii) 1.75 to 1.00 beginning December 31, 2006, and continuing at all
times thereafter.

16. Section 8.16, “Ratio of Uncommitted Land Holdings to Consolidated Tangible
Net Worth,” of the Credit Agreement is hereby amended to recite in its entirety
as follows:

8.16. Ratio of Uncommitted Land Holdings to Consolidated Tangible Net Worth. The
Company and its consolidated Subsidiaries shall maintain at all times a ratio of
Uncommitted Land Holdings to Consolidated Tangible Net Worth of not greater than
(i) 1.75 to 1.00 beginning as of March 31, 2006, and continuing through and
including September 29, 2006, (ii) 1.70 to 1.00 as of September 30, 2006, and
continuing through and including December 30, 2006, and (iii) 1.55 to 1.00 as of
December 31, 2006, and continuing at all times thereafter.

 

- 10 -



--------------------------------------------------------------------------------

17. Section 8.17, “Interest Coverage Ratio,” of the Credit Agreement is hereby
amended to recite in its entirety as follows:

8.17. Interest Coverage Ratio. The Interest Coverage Ratio of the Company and
its Subsidiaries on a consolidated basis, as determined as of the last day of
each fiscal quarter for the twelve month period ending on such date, shall not
be less than (i) 1.30 to 1.00 as of the fiscal quarter ending March 31, 2006,
(ii)0.80 to 1.00 as of the fiscal quarter ending June 30, 2006, (iii) 0.60 to
1.00 as of the fiscal quarters ending September 30, 2006 and December 31, 2006,
respectively, and (iv) 1.00 to 1.00 as of the fiscal quarter ending March 31,
2007, and continuing as of the end of each fiscal quarter thereafter.

18. Section 8.22, “Further Real Estate Acquisition Limitations, Maximum New
Market Investment Amount,” of the Credit Agreement is hereby amended to recite
in its entirety as follows:

8.22. Further Real Estate Acquisition Limitations, Maximum New Market Investment
Amount. The Company and its Subsidiaries will not permit (i) the Maximum New
Market Investment Amount to exceed the aggregate sum of $0.00 outstanding at any
time, valued at the lesser of cost or market, and (ii) their consolidated total
Investments in or purchases of any Uncommitted Land Holdings, Speculative Homes,
Model Homes and all other real or personal property constituting any one or more
“start up operations” or other de novo entries in any market other than a
Dominion Market to exceed the aggregate sum outstanding as of the effective date
of Amendment No. 4, valued at the lesser of cost or market. In addition, the
Company will not, and will not permit any Subsidiary to, build homes or develop
real estate in any locations or markets other than the State of Ohio or any
contiguous state.

19. Subsection (a) of Section 8.24, “Permitted Acquisitions,” of the Credit
Agreement is hereby amended to recite in its entirety as follows:

(a) From the effective date of Amendment No. 4 through the term of this
Agreement, the Company will not, and will not permit any Subsidiary to, make any
Acquisition.

20. A new Section 8.27, “Temporary Reduction of Revolving Loans,” is hereby
added to the Credit Agreement and shall recite in its entirety as follows:

8.27. Temporary Reduction of Revolving Loans. The Company shall reduce the
aggregate principal balance of the Revolving Loans and Swing Line Loans to a
principal amount not greater than $165,000,000 and maintain such Loan at no more
than $165,000,000 for a period of not less than five consecutive Business Days
during the period beginning December 1, 2006, through and including January 5,
2007.

21. A new Section 8.28, “Unsold Lots,” is hereby added to the Credit Agreement
and shall recite in its entirety as follows:

8.28. Unsold Lots. The Company and its consolidated Subsidiaries shall not
permit the sum of Developed Lots plus Lots Under Development to exceed
(i) $160,000,000 as of March 31, 2006, (ii) $155,000,000 as of June 30, 2006,
(iii) $150,000,000 as of September 30, 2006, and (iv) $145,000,000 at
December 31, 2006, and continuing at all times thereafter.

 

- 11 -



--------------------------------------------------------------------------------

22. A new Section 8.29, “New Land Acquisition,” is hereby added to the Credit
Agreement and shall recite in its entirety as follows:

8.29. New Land Acquisition. The Company and its Subsidiaries will not acquire
any new Real Estate Parcel, other than those pending purchases set forth on
Schedule 8.29, during the specified periods of time set forth in such schedule,
plus (i) up to the aggregate amount of $1,700,000 during the period beginning
January 1, 2006, and continuing through and including December 31, 2006, and
(ii) up to the aggregate amount of $43,750 during the period beginning
January 1, 2007, through and including the Revolving Credit Termination Date.

23. A new Section 8.30, “Cash Management,” is hereby added to the Credit
Agreement and shall recite in its entirety as follows:

8.30. Cash Management. (a) Subject to the terms of Cash Management Documents
among the Administrative Agent, the Deposit Account Banks and the Company and
its Subsidiaries, the Company shall, and shall cause each Subsidiary to,
maintain all Deposit Accounts with such Deposit Account Banks selected by the
Company or such Subsidiary in the ordinary course of business that have executed
a Deposit Account Control Agreement in form and substance satisfactory to the
Administrative Agent. The Company shall, and shall cause each Subsidiary to,
promptly upon receipt thereof, immediately deposit in its Deposit Accounts all
monies, checks, drafts or funds received by it or such Subsidiary, including
without limitation all proceeds of Collateral, receivables of the Company or
such Subsidiary, and all cash proceeds of operations, whether arising in the
ordinary course of business or otherwise. The Company shall maintain a
Administrative Agent Concentration Account with the Administrative Agent into
which all funds deposited in each Deposit Account shall be transferred by wire
transfer, ACH or electronic transfer from such account pursuant to the terms of
the Deposit Account Control Agreement governing such account.

(b) At any time after an Event of Default has occurred and is continuing, the
Administrative Agent may, or at the request of the Required Lenders, shall, and
is hereby authorized by the Company on behalf of itself and its Subsidiaries to,
do either or both of the following: (i) deliver a notice to any Deposit Account
Bank or (ii) cease honoring all checks, demands, withdrawal requests or
remittance instructions from the Company or any Subsidiary with respect to the
any account or any funds on deposit therein. So long as any notice is in effect
pursuant to clause (i) above, the Administrative Agent shall apply any and all
amounts received from the Deposit Account Banks or held in the Administrative
Agent Concentration Account or otherwise held as Cash Collateral, to the
repayment of the Obligations, such amounts to be applied in accordance with the
provisions of Section 11.13.

 

- 12 -



--------------------------------------------------------------------------------

(c) The Company shall, and shall cause each Subsidiary to, enter into a Deposit
Account Control Agreement prior to establishing any Deposit Account after the
effective date of Amendment No. 4.

(d) The Company agrees to pay to the Administrative Agent any and all reasonable
fees, costs and expenses which the Administrative Agent incurs in connection
with maintaining the Deposit Accounts and depositing for collection any check or
item of payment received by and/or delivered to the Deposit Account Banks or the
Administrative Agent on account of the Obligations. The Company agrees to
reimburse the Administrative Agent for any amounts paid to any Deposit Account
Bank arising out of any required indemnification by the Administrative Agent of
such Deposit Account Bank against damages incurred by the Deposit Account Bank
in the operation of any Deposit Account.

24. A new Section 8.31, “Insurance,” is hereby added to the Credit Agreement and
shall recite in its entirety as follows:

8.31. Insurance. The Company shall maintain for itself and its Subsidiaries, or
shall cause each of its Subsidiaries to maintain, in full force and effect the
insurance policies and programs in effect as of the effective date of Amendment
No. 4, or substantially similar policies and programs or other policies and
programs as are acceptable to the Administrative Agent. Each certificate and
policy relating to property damage insurance shall contain an endorsement, in
form and substance acceptable to the Administrative Agent, showing lender loss
payable to the Administrative Agent and naming the Administrative Agent as an
additional insured under such policy and providing that no act, whether willful
or negligent, or default of the Company, any of its Subsidiaries or any other
Person shall affect the right of the Administrative Agent to recover under such
policy or policies of insurance in case of loss or damage. Each certificate and
policy relating to any coverage other than the foregoing shall contain an
endorsement naming the Administrative Agent as an additional insured under such
policy. Such endorsement or an independent instrument furnished to the
Administrative Agent shall provide that the insurance companies shall give the
Administrative Agent at least thirty (30) days’ written notice before any such
policy or policies of insurance shall be cancelled or altered adversely to the
interests of the Administrative Agent, the Agents, Huntington as issuing bank
and the Lenders. In the event that the Company or any of its Subsidiaries, at
any time or times hereafter, shall fail to obtain or maintain any of the
policies or insurance required herein or to pay any premium in whole or in part
relating thereto, then the Administrative Agent, without waiving or releasing
any obligations or resulting Event of Default hereunder, may at any time or
times thereafter (but shall be under no obligation to do so) obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems advisable. All sums so
disbursed by the Administrative Agent shall constitute Protective Advances and
be part of the Obligations, payable as provided herein.

 

- 13 -



--------------------------------------------------------------------------------

25. A new Section 8.32, “Insurance and Condemnation Proceeds,” is hereby added
to the Credit Agreement and shall recite in its entirety as follows:

8.32. Insurance and Condemnation Proceeds. The Company hereby directs (and, if
applicable, shall cause its Subsidiaries to direct) all insurers under policies
of property damage insurance and any payor of any condemnation claim or award
relating to any property of the Company or any Subsidiary thereof to pay all
proceeds payable under such policies or with respect to such claim or award for
any loss directly to the Administrative Agent, except to the extent such
proceeds, claims or awards are required to be paid to alternate loss payees
pursuant to the terms of any purchase money Indebtedness or any capital or
operating lease permitted under this Agreement, in each case solely with respect
to the property covered by such Indebtedness or lease; and in no case to the
Company or any Subsidiary thereof. The Administrative Agent shall, upon receipt
of such proceeds and at the Company’s direction, either (a) apply the same to
the principal amount of the Revolving Loans outstanding at the time of such
receipt and create a corresponding reserve against Revolving Credit Availability
in an amount equal to such application (the “Decision Reserve”) or (b) hold such
proceeds as Cash Collateral for the Obligations; provided, however, claims and
awards not in excess of $250,000 per occurrence (or series of related
occurrences) shall be remitted to the Company within a reasonable time following
the Administrative Agent’s receipt thereof. For up to 90 days after the date of
any loss (the “Decision Period”), the Company may notify the Administrative
Agent that it intends to restore, rebuild or replace the property subject to the
receipt of any insurance payment or condemnation award and shall, as soon as
practicable thereafter, provide the Administrative Agent detailed information,
including a construction schedule and cost estimates. Should the Company notify
the Administrative Agent that it has decided not to rebuild or replace such
property during the Decision Period, or should the Company fail to notify the
Administrative Agent of the Company’s decision during the Decision Period, then
the amounts held as Cash Collateral or as the Decision Reserve shall
automatically be applied to the Revolving Loans, with a corresponding permanent
reduction of the Revolving Credit Commitments, at the election of the
Administrative Agent. In the event the Company notifies the Administrative Agent
that it intends to rebuild or replace such Property during the Decision Period,
proceeds held as Cash Collateral or constituting the Decision Reserve shall be
disbursed as necessary; provided, however, should an Event of Default occur
after the Company has notified the Administrative Agent that it intends to
rebuild or replace such Property, the Decision Reserve or Cash Collateral, may
at the Administrative Agent’s discretion, or shall, upon the direction of
Required Lenders, be applied as a mandatory prepayment of the Revolving Loans,
with a corresponding permanent reduction of the Revolving Credit Commitments, at
the election of the Administrative Agent.

 

- 14 -



--------------------------------------------------------------------------------

26. A new Section 8.33, “Condemnation,” is hereby added to the Credit Agreement
and shall recite in its entirety as follows:

8.33. Condemnation. Promptly upon learning of the institution of any proceeding
for the condemnation or other taking of any Real Property Parcel of the Company
or any of its Subsidiaries, the Company shall notify the Administrative Agent of
such proceeding, and permit the Administrative Agent to participate in any such
proceeding, and from time to time shall deliver to the Administrative Agent all
instruments reasonably requested by the Administrative Agent to permit such
participation.

27. A new Section 8.34, “Future Liens on Real Property,” is hereby added to the
Credit Agreement and shall recite in its entirety as follows:

8.34. Future Liens on Real Property. After the effective date of Amendment
No. 4, with respect to any Real Property Parcel, at least ten (10) Business Days
prior to the acquisition of any Real Property Parcel by the Company or any
Restricted Subsidiary, the Company shall, and shall cause each Restricted
Subsidiary to, provide the Administrative Agent written notice thereof. The
Company shall, and shall cause each Restricted Subsidiary thereof to, execute
and deliver to the Administrative Agent promptly upon the acquisition of such
Real Property Parcel (other than Excluded Property) a Mortgage, deed of trust,
assignment or other appropriate instrument evidencing a Lien in favor of the
Administrative Agent upon any such Real Property Parcel, together with such
title policies, certified surveys, environmental reports and local counsel
opinions with respect thereto and such other property assurances, agreements,
documents and instruments which the Administrative Agent deems necessary or
desirable, and to be subject only to (i) Liens permitted under Section 8.4 and
(ii) such other Liens as the Administrative Agent may reasonably approve, it
being understood that the granting of such additional security for the Secured
Obligations pursuant to this Section 8.34 is a material inducement to the
execution and delivery of this Agreement by each Lender.

28. A new Section 8.35, “Future Liens on Personal Property,” is hereby added to
the Credit Agreement and shall recite in its entirety as follows:

8.35. Future Liens on Personal Property. The Company shall, and shall cause each
of its Restricted Subsidiaries to, provide to the Administrative Agent (i) a
Lien upon all personal property (other than Excluded Property) of such Person,
pursuant to a Security Agreement substantially in the form of the Security
Agreement dated as of the date of Amendment No. 4, together with such other
agreements, documents and instruments which the Administrative Agent deems
necessary or desirable, the same to be subject only to Liens permitted by
Section 8.4 and such other Liens as the Administrative Agent may reasonably
approve and (ii) a pledge of 100% of the Equity Interests of each Subsidiary and
each Investment in Joint Venture held by the Company or any Subsidiary, pursuant
to a Security Agreement or pledge agreement in form and substance satisfactory
to the Administrative Agent, together with such other agreements, documents and
instruments which the Administrative Agent deems necessary or desirable. In
addition, the Company shall cause each such Subsidiary to become a Restricted
Subsidiary pursuant to the terms of a subsidiary guaranty in form and substance

 

- 15 -



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent, it being understood that the granting
of the additional security for the Obligations pursuant to this Section 8.35 is
a material inducement to the execution and delivery of this Agreement by each
Lender.

29. A new Section 8.36, “Landlord Waivers,” is hereby added to the Credit
Agreement and shall recite in its entirety as follows:

8.36. Landlord Waivers. The Company shall use its best efforts to obtain and
deliver to the Administrative Agent landlord waivers (with copies of the
relevant lease attached) with respect to any lease entered into after the
effective date of Amendment No. 4 which relates to a location in which there is,
or is reasonably expected to be, books and records or any other Collateral
located.

30. A new Section 8.37, “Inspections; Discussions,” is hereby added to the
Credit Agreement and shall recite in its entirety as follows:

8.37 Inspections; Discussions. The Company shall permit, and shall cause each of
its Subsidiaries to permit, any authorized representative designated by the
Administrative Agent or the Required Lenders to visit and inspect any of the
properties of such Person, to examine, audit, check and make copies of any such
Person’s respective financial and accounting records, books, journals, orders,
receipts and any correspondence and other data relating to such Person’s
respective businesses or the transactions contemplated hereby and by the Loan
Documents (including, in connection with environmental compliance, hazard or
liability) (in each case, except such documents and data required to be
maintained as confidential or such documents as contain privileged or legally
protected communications), and to discuss any such Person’s affairs, finances
and accounts with its officers and its independent certified public accountants,
all of the foregoing upon reasonable notice and at such times during normal
business hours, as often as may be reasonably requested. All reasonable costs
and expenses incurred by the Administrative Agent or, after the occurrence and
during the continuance of any Event of Default, any Lender, in each case as a
result of such inspection, audit or examination conducted pursuant to this
Section 8.37 shall be paid by the Company. The Company hereby authorizes any
such officer, employee and independent accountants to discuss with the
Administrative Agent or its representative or any representative of the Required
Lenders the affairs of such Person and its Subsidiaries. The Company agrees to
cooperate, and shall cause each of its Subsidiaries to cooperate, with the
Administrative Agent and such Lenders in any such examination, audit ,check or
verification.

31. A new Section 8.38, “Lender Meeting; Minimum Availability,” is hereby added
to the Credit Agreement and shall recite in its entirety as follows:

8.38. Lender Meeting; Minimum Availability. If, at any time during the periods
specified below, the Revolving Credit Maximum Amount, minus the outstanding
Revolving Credit Obligations, is less than the amount specified opposite such
period, then the Company agrees, within five (5) Business Days of each such

 

- 16 -



--------------------------------------------------------------------------------

occurrence to conduct a meeting, telephonically or in person, reasonably
convenient for the Lenders, at a time at which at least the Lenders composing
the Required Lenders will be available, to inform such Lenders of the business
conditions leading to such availability event:

(i) from the date of Amendment No. 4 through June 30, 2006, not less than
$5,000,000;

(ii) from July 1, 2006, through September 30, 2006, not less than $12,500,000;
and

(iii) from October 1, 2006 and all times thereafter, not less than $20,000,000.

32. A new Section 8.39, “Residential Closing Procedures,” is hereby added to the
Credit Agreement and shall recite in its entirety as follows:

8.39. Residential Closing Procedures. Unless and until the Administrative Agent
notifies the Company otherwise, the Company shall, and shall cause each of its
Subsidiaries to, (i) close all sales of residential units or any other Real
Estate Parcel through a title agency approved by the Administrative Agent,
including Alliance Title Agency, Ltd. and Alliance Title Agency of Kentucky,
LLC, which title agency has delivered to the Administrative Agent, a closing
protection letter or other insured closing letter for all such closings,
executed by such title company’s underwriter, in form and content satisfactory
to the Administrative Agent, (ii) cause all proceeds of each such closing
payable to the Company or such Subsidiary to be transferred to the
Administrative Agent for deposit in a Deposit Account satisfactory to the
Administrative Agent subject to a Deposit Account Control Agreement by wire
transfer or other electronic means acceptable to the Administrative Agent, and
(iii) provide the Administrative Agent at least monthly within 15 Business Days
after the end of each month, copies of the settlement statement for each such
closing and a report satisfactory to the Administrative Agent showing each
property sold, name of buyer, sale price, net proceeds, location of property and
such other information as the Administrative Agent shall reasonably require.

33. A new Section 8.40, “Transactions with Affiliates,” is hereby added to the
Credit Agreement and shall recite in its entirety as follows:

8.40. Transactions with Affiliates. The Company shall not, and shall not permit
any of its Subsidiaries, to: (i) make any Investment in an Affiliate of the
Company or any of the Company’s Subsidiaries; (ii) transfer, sell, lease, assign
or otherwise dispose of any Property to any Affiliate of the Company or any of
the Company’s Subsidiaries; (iii) merge into or consolidate with or purchase or
acquire assets from any Affiliate of the Company or any of the Company’s
Subsidiaries; (iv) repay any Indebtedness to any Affiliate of the Company or any
of the Company’s Subsidiaries; (v) pay any royalties to any Affiliate of the
Company or any of the Company’s Subsidiaries; (vi) pay any management fees to
any Affiliate of the Company or any of the Company’s Subsidiaries; or
(vii) enter into any other transaction directly or indirectly with or for the
benefit of any Affiliate of the

 

- 17 -



--------------------------------------------------------------------------------

Company or any of the Company’s Subsidiaries (including, without limitation,
guaranties and assumptions of obligations of any such Affiliate); except in each
case for transactions either (A) on a basis no less favorable to the Company or
such Subsidiary as would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate as determined in good faith by a committee of the
Board of Directors of the Company composed solely of directors who are
“independent” for purposes of the rules of the National Association of
Securities Dealers, Inc. (an “Independent Committee”), or (B) in the case of
compensation payable to any officer or director of the Company or such
Subsidiary, in an amount approved by an Independent Committee of the Board of
Directors of the Company. “Affiliate” of any specified Person means any other
Person (i) which directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such specified
Person, (ii) which beneficially owns or holds 5% or more of any class of the
Equity Interests entitled to vote in the election of members of the board of
directors or other control body of such specified Person or (iii) of which 5% or
more of the Equity Interests entitled to vote in the election of members of the
board of directors or other control body or other equity interest is
beneficially owned or held by such specified Person or a Subsidiary of such
specified Person. For the purposes of this definition, “control” when used with
respect to any specified Person means the power to direct the management and
policies of such Person directly or indirectly, whether through the ownership of
Equity Interests, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing. Notwithstanding
anything to the contrary contained in this Section 8.40, this Section 8.40 shall
not restrict or prohibit transactions between the Company and any Restricted
Subsidiary or between any Restricted Subsidiary and any other Restricted
Subsidiary that are otherwise permitted under other provisions of this
Agreement.

34. New Subsections (m), (n) and (o) are hereby added to the end of Section 9,
“INFORMATION AS TO COMPANY AND SUBSIDIARIES,” of the Credit Agreement to recite
as set forth below, and, in addition, a semi-colon is hereby added to the end of
Subsection (l) of such Section 9 in place of the period at the end of such
subsection:

(m) within 45 days after the end of each month a report, in form satisfactory to
the Administrative Agent, providing the profit margin for homes closed that
month of each (i) community or development in which the Company or any
Subsidiary thereof is currently operating and (ii) home series of the Company or
any Subsidiary thereof; and

(n) within 15 Business Days after the end of each month, a calculation of the
Borrowing Base as of the end of such period, subject to final adjustment and
certification under subparagraph (b) above; and

(o) within 45 days after the end of each month a report, in form satisfactory to
the Administrative Agent, providing open hedging positions, including notional
amount, maturity, and such other information as the Administrative Agent shall
reasonably request.

 

- 18 -



--------------------------------------------------------------------------------

35. Section 10.1, “Nature of Events,” of the Credit Agreement is hereby amended
to recite in its entirety as follows:

10.1. Nature of Events. An “Event of Default” shall exist if any of the
following occurs:

(a) the Company fails to make any payment of principal or interest (including,
without limitation, any payment or reduction required under Section 3.15 above)
or fails to reimburse the Administrative Agent or any Lender pursuant to this
Agreement or a holder of any Note, reimbursement agreement, or guaranty
agreement executed in connection with this Agreement on or before five (5) days
after the date any such payment or reimbursement is due;

(b) the Company fails to perform or observe any covenant contained in Sections
8.2(d), 8.3, 8.4 (involving a Lien or Liens in excess of the aggregate sum of
$1,000,000), 8.5 (involving Indebtedness in excess of the aggregate sum of
$1,000,000), 8.6 (involving Contingent Obligations in excess of the aggregate
sum of $1,000,000), 8.8, 8.9, 8.12, 8.15, 8.17, 8.24, 8.25, 8.27, 8.29, 8.38 or
8.39 of this Agreement;

(c) the Company fails to perform or observe any covenant contained in Sections
8.4 (involving Liens in the aggregate sum of $1,000,000 or less), 8.5 (involving
Indebtedness in the aggregate sum of $1,000,000 or less), 8.6 (involving
Contingent Obligations in the aggregate sum of $1,000,000 or less), 8.13, 8.14,
8.16, 8.22, 8.28, 8.31, 8.34, 8.35, 8.37 or 8.40, and any such failure continues
for a period of ten (10) days;

(d) a default or event of default shall occur under any other Loan Document,
beyond any applicable notice or cure periods contained therein;

(e) the Company or any Subsidiary shall breach any other covenant, condition or
provision of this Agreement, any Note, any Security Document or any other Loan
Document not otherwise addressed in this Section 10.1, and such breach shall not
be remedied to Administrative Agent’s satisfaction for a period of thirty
(30) days after the earlier of (i) written notice from the Administrative Agent
of such failure or breach or (ii) such failure or breach shall first become
known to any Financial Officer of the Company;

(f) any warranty, representation or other statement by or on behalf of the
Company contained in this Agreement or by a Subsidiary in any Loan Document or
in any instrument furnished by an officer thereof in compliance with or in
reference to this Agreement is false or misleading in any material respect on
the date made (or deemed made);

(g) the Company or any Material Subsidiary makes an assignment for the benefit
of creditors, or consents to the appointment of a trustee, receiver or
liquidator;

(h) bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings are instituted by the Company or any Material Subsidiary;

 

- 19 -



--------------------------------------------------------------------------------

(i) bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings are instituted against the Company or any of the Subsidiaries, and
remain undismissed for a period of 90 days;

(j) a final judgment or judgments for the payment of money aggregating in excess
of $1,000,000 in excess of applicable insurance coverage (as verified by the
Administrative Agent) is or are outstanding against the Company or any of the
Subsidiaries, and such judgment or judgments have been outstanding for more than
21 days from the date of entry and have not been discharged, stayed or bonded in
the full amount of such judgment or judgments;

(k) the Company’s audited financial statements referred to in Section 9(i)
above, or any discussion draft thereof, reflects that the Company’s financial
statement is a “qualified” statement and such circumstance has existed for more
than 48 hours;

(l) the Company or any Subsidiary fails to perform or observe any covenant not
specified in Section 10.1 (a) through (k) above in favor of the Administrative
Agent or any of the Lenders pursuant to any Loan Document or any agreement,
instrument, or document executed in connection with this Agreement, including,
without limitation, guaranty agreements, any interest rate contracts or
agreements relating to interest rate limitations or interest rate “swaps,” and
such failure continues for more than 30 days after such failure shall first
become known to any Financial Officer of the Company;

(m) any Change of Control shall occur;

(n) the Administrative Agent and the Required Lenders shall determine that a
Material Adverse Effect has occurred;

(o) the loss, theft or substantial damage to the Collateral (to the extent such
loss is not covered by insurance) if the result of such event will be, in the
Administrative Agent’s or the Required Lenders’ reasonable judgment, the failure
or inability of the Company or any of its Subsidiaries to continue business
operations in the normal course of its business within thirty (30) days of the
date of such event;

(p) at any time for any reason (i) any Security Document or any other Loan
Document ceases to be in full force and effect or the Company or any of its
Subsidiaries party thereto seeks to repudiate its obligations thereunder or any
Liens intended to be created thereby, or the Company or any such Subsidiary
seeks to render such Liens invalid or unperfected or (ii) Liens in favor of the
Administrative Agent, the Agents, Huntington, as issuing bank or any Lender
contemplated by any Security Document or other Loan Document shall, at any time,
for any reason, be invalidated or otherwise cease to be in full force and
effect, or such Liens shall be amended, hypothecated, subordinated, terminated
or discharged, or if any person is released from any of its covenants or
obligations under any Security Document or other Loan Document or shall not have
the priority contemplated hereby, by the Security Documents or by the other Loan
Documents; or

 

- 20 -



--------------------------------------------------------------------------------

(q) the Company or any Subsidiary shall fail to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) with respect to any Indebtedness (other than an Obligation) in excess
of the principal amount of $1,000,000, or any breach, default or event of
default shall occur, or any other condition shall exist under any instrument,
agreement or indenture pertaining to any such Indebtedness, if the effect
thereof is to cause an acceleration, mandatory redemption or other required
repurchase of such Indebtedness, or permit any holder of such Indebtedness to
accelerate the maturity of such Indebtedness or require the redemption or other
repurchase of such Indebtedness; or any such Indebtedness shall be otherwise
declared to be due and payable (by acceleration or otherwise) or required to be
prepaid, redeemed or otherwise repurchased by the Company or any such Subsidiary
(other than by a regularly scheduled payment) prior to the stated maturity
thereof.

36. Subsection (a) of Section 10.2, “Acceleration and Termination”; “Default
Remedies,” of the Credit Agreement is hereby amended to recite in its entirety
as follows:

(a) Acceleration and Termination. Upon the occurrence of any Event of Default
described in Sections 10.1(g), (h), or (i), the Revolving Credit Commitments
shall automatically and immediately terminate and the unpaid principal amount
of, and any and all accrued interest on, the Revolving Credit Obligations and
Protective Advances and all accrued fees shall automatically become immediately
due and payable, without presentment, demand, or protest or other requirements
of any kind, all of which are hereby expressly waived by the Company; and upon
the occurrence of any other Event of Default, the Administrative Agent shall at
the request, or may with the consent, of the Required Lenders, by written notice
to the Company (i) declare that all or any portion of the Revolving Credit
Commitments are terminated, in which case the Revolving Credit Commitments and
the obligations of each Lender to make any Revolving Loan hereunder and of each
Lender or Huntington to issue or participate in any Letter of Credit not then
issued shall immediately terminate, (ii) declare the unpaid principal amount of,
and any and all accrued and unpaid interest, on the Revolving Credit Obligations
to be immediately due and payable, without presentment, demand or protest or any
requirements of any kind, all of which are hereby expressly waived by the
Company, and (iii) commence any enforcement action against the Collateral
pursuant to any Security Document, any other Loan Document or pursuant to
applicable law, including, without limitation, causing all or any part of the
Collateral to be transferred or registered in its name or in the name of any
other person, firm or corporation, with or without designation of the capacity
of such nominee, all without presentment, demand, protest, or notice of any kind
(except as required by applicable law), each of which is hereby expressly
waived.

 

- 21 -



--------------------------------------------------------------------------------

37. Sections 11.12, “Ratable Payments,” and 11.13, “Application of Payment,” of
the Credit Agreement are hereby amended to state in their entireties as follows:

11.12. Ratable Payments. Subject to the provisions of Section 11.13 below, and
except as otherwise provided herein, all payments and any other amounts received
by the Administrative Agent from or for the benefit of the Company shall be
applied first, to pay principal of and interest on any portion of the Loans
which the Administrative Agent may have advanced pursuant to the express
provisions of this Agreement on behalf of any Lender, for which the
Administrative Agent has not then been reimbursed by such Lender or the Company,
and second, to pay all other Obligations then due and payable. Payments in
respect of Swing Loans received by the Administrative Agent shall be distributed
to the Swing Line Bank, payments in respect of Revolving Loans received by the
Administrative Agent shall be distributed to each Lender in accordance with such
Lender’s Pro Rata Share, and all payments of fees and all other payments in
respect of any other Obligation shall be allocated among such of the Lenders and
Huntington as issuing bank as are entitled thereto, and, if to the Lenders, in
proportion to their respective Pro Rata Shares. If any Lender, whether by setoff
or otherwise, has payment made to it upon its Revolving Loans (other than
payments received pursuant to Sections 3.6, 3.9 or 3.14) in a greater proportion
than that received by any other Lender, such Lender agrees, promptly upon
demand, to purchase a portion of the Revolving Loans held by the other Lenders
so that after such purchase each Lender will hold its Pro Rata Share of
Revolving Loans. If any Lender, whether in connection with setoff or amounts
which might be subject to setoff or otherwise, receives collateral or other
protection for its Revolving Credit Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral in
respect of their Pro Rata Shares. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

11.13. Application of Payments. After the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, and upon the acceleration
of the Revolving Credit Obligations or at the written direction of the Required
Lenders, which direction shall be consistent with the last sentence of this
Section 11.13, shall, apply all payments and prepayments in respect of any
obligations and all funds on deposit in the following order:

(a) first, to repay any Protective Advances, then to pay interest on and then
principal of any portion of the Loans which the Administrative Agent may have
advanced on behalf of any Lender for which the Administrative Agent has not then
been reimbursed by such Lender or the Company;

(b) second, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Administrative Agent;

(c) third, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Lenders and any issuing bank;

(d) fourth, to pay interest due in respect of Swing Line Loans and Reimbursement
Obligations;

 

- 22 -



--------------------------------------------------------------------------------

(e) fifth, to pay interest due in respect of Loans (other than Swing Line Loans
and Reimbursement Obligations);

(f) sixth, to the ratable payment or prepayment of principal outstanding on
Swing Line Loans and Reimbursement Obligations;

(g) seventh, to the ratable payment or prepayment of principal outstanding on
Loans (other than Swing Line Loans and Reimbursement Obligations) and to provide
Cash Collateral for undrawn Letters of Credit;

(h) eighth, to the ratable payment of Hedging Obligations of the Lenders in
respect of the Loans and Cash Management Obligations; and

(i) ninth, to the ratable payment of all other Secured Obligations and Related
Obligations owing to the Lenders from the Company or any Subsidiary thereof.

Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of an Event of Default) by the Company, all principal payments in
respect of Loans (other than Swing Line Loans) shall be applied first to repay
outstanding Base Rate Advances. The order of priority set forth in this
Section 11.13 and the related provisions of this Agreement are set forth solely
to determine the rights and priorities of the Administrative Agent, the Lenders,
Huntington as issuing bank and the Swing Line Bank as among themselves. The
order of priority set forth in clauses (c) through (i) of this Section 11.13 may
at any time and from time to time be changed by the Required Lenders without
necessity of notice to or consent of or approval by the Company, or any other
Person; provided that (i) the order of priority of payments in respect of Swing
Line Loans may be changed only with the prior written consent of the Swing Line
Bank, and (ii) the order of priority set forth in clauses (a) through (c) of
this Section 11.13 may be changed only with the prior written consent of the
Administrative Agent.

38. A new Section 11.14, “Relations Among Lenders,” is hereby added to the
Credit Agreement and shall recite in its entirety as follows:

11.14. Relations Among Lenders. Each of Lender and Huntington as issuing bank
agrees that it shall not take any legal action, nor institute any actions or
proceedings (other than offset or setoff), against the Company or any Subsidiary
or with respect to any Collateral without the prior written consent of the
Administrative Agent and the Required Lenders. Without limiting the generality
of the foregoing, no Lender may accelerate or otherwise enforce its portion of
the Obligations, or terminate its Revolving Credit Commitment, except in
accordance with Section 10.2(a) or a setoff permitted under Section 10.2 (d).

 

- 23 -



--------------------------------------------------------------------------------

39. A new Section 11.15, “Concerning the Collateral and the Loan Documents,” is
hereby added to the Credit Agreement and shall recite in its entirety as
follows:

11.15. Concerning the Collateral and the Loan Documents.

(a) Protective Advances. The Administrative Agent may from time to time, after
the occurrence and during the continuance of an Event of Default, make
Protective Advances in an amount not in excess of $5,000,000 but in no event,
when added to the outstanding Revolving Credit Obligations at such time, shall
any such amounts exceed the aggregate Revolving Credit Commitments. The
Administrative Agent shall notify the Company and each Lender in writing of each
such Protective Advance, which notice shall include a description of the purpose
of such Protective Advance. The Company agrees to pay the Administrative Agent,
upon demand, the principal amount of all outstanding Protective Advances,
together with interest thereon at the Base Rate plus the Applicable Base Rate
Margin, from the date of such Protective Advance until the outstanding principal
balance thereof is paid in full. If the Company fails to make payment in respect
of any Protective Advance within one (1) Business Day after the date the Company
receives written demand therefor from the Administrative Agent, the
Administrative Agent shall promptly notify each Lender, and each Lender agrees
that it shall thereupon make available to the Administrative Agent, in
immediately available funds, the amount equal to such Lender’s Pro Rata Share of
such Protective Advance. If such funds are not made available to the
Administrative Agent by such Lender within one (1) Business Day after the
Administrative Agent’s demand therefor, the Administrative Agent shall be
entitled to recover any such amount from such Lender together with interest
thereon at the Federal Funds Rate for each day during the period commencing on
the date of such demand and ending on the date such amount is received. The
failure of any Lender to make available to the Administrative Agent its Pro Rata
Share of any such Protective Advance shall neither relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent such
other Lender’s Pro Rata Share of such Protective Advance on the date such
payment is to be made nor increase the obligation of any other Lender to make
such payment to the Administrative Agent. All outstanding principal of, and
interest on, Protective Advances shall constitute Obligations secured by the
Collateral until paid in full by the Company.

(b) Authority. Each of the Lenders and Huntington as issuing bank authorizes and
directs the Administrative Agent to enter into the Loan Documents relating to
the Collateral for the benefit of the Lenders and such issuing bank. Each of the
Lenders and Huntington as issuing bank agrees that any action taken by the
Administrative Agent or the Required Lenders (or, where required by the express
terms hereof, a different proportion of the Lenders) in accordance with the
provisions hereof or of the other Loan Documents, and the exercise by the
Administrative Agent or the Required Lenders (or, where so required, such
different proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders and Huntington as issuing bank. Without limiting
the generality of the foregoing, the Administrative Agent shall have the sole
and exclusive right and authority to (i) act as the disbursing and collecting
agent for the Lenders and the Huntington as issuing bank with respect to all
payments and collections arising in connection herewith and with the Loan
Documents relating to the Collateral; (ii) execute and deliver each Loan
Document relating to the

 

- 24 -



--------------------------------------------------------------------------------

Collateral and accept delivery of each such agreement delivered by the Company
or any of its Subsidiaries; (iii) act as collateral agent for the Lenders and
the Huntington as issuing bank for purposes of the perfection of all security
interests and Liens created by such agreements and all other purposes stated
therein, provided, however, the Administrative Agent hereby appoints, authorizes
and directs each Lender to act as collateral sub-agent for the Administrative
Agent, the Agents, the Lenders and Huntington as issuing bank for purposes of
the perfection of all security interests and Liens with respect to the Company’s
and its Subsidiaries’ respective deposit accounts maintained with, and cash and
cash equivalents held by, such Lender; (iv) manage, supervise and otherwise deal
with the Collateral; (v) take such action as is necessary or desirable to
maintain the perfection and priority of the security interests and liens created
or purported to be created by any Loan Document; and (vi) except as may be
otherwise specifically restricted by the terms hereof or of any other Loan
Document, exercise all remedies given to the Administrative Agent, the Agents,
the Lenders or Huntington as issuing bank with respect to the Collateral under
the Loan Documents relating thereto, under applicable law or otherwise.

(c) Release of Collateral. Each of the Agents, the Lenders, Huntington as
issuing bank and any holder of any Note hereby directs the Administrative Agent
to release any Lien held by the Administrative Agent:

 

  (i) against all of the Collateral, upon final payment in full of the
Obligations and termination hereof;

 

  (ii) against any part of the Collateral sold or disposed of by the Company or
any of its Subsidiaries, if such sale or disposition is permitted by Section 8.3
(or permitted pursuant to a waiver or consent to a transaction otherwise
prohibited by such Section) or, if not pursuant to such sale or disposition,
against any other part of the Collateral if such release is consented to by the
Required Lenders; and

 

  (iii) against any Real Property Parcel listed on Schedule 8.3 at the request
of the Company at any time on or after the effective date of Amendment No. 4.

In addition, each of the Lenders and Huntington as issuing bank hereby directs
the Administrative Agent to execute and deliver or file any such termination and
partial release statement and release of mortgage and to do such any such other
act as is necessary to release Liens to be released pursuant to this
Section 11.15(c) promptly upon the effectiveness of any such release.

(d) No Duty to Act. The Administrative Agent shall not be required to execute
any such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect

 

- 25 -



--------------------------------------------------------------------------------

or impair the Obligations or any Liens upon (or obligations of the Company or
any of its Subsidiaries in respect of) all interests retained by the Company or
any of its Subsidiaries, including (without limitation) the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

(e) No Obligation. The Administrative Agent shall not have any obligation
whatsoever to any Lender or to any other Person to assure that the Collateral
exists or is owned by the Company or any of its Subsidiaries or is cared for,
protected or insured or has been encumbered or that the Liens granted to the
Administrative Agent herein or pursuant to the Loan Documents have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
the Administrative Agent in this Section 11.15 or in any of the Loan Documents,
it being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Administrative
Agent’s own interests in the Collateral as one of the Lenders, and that the
Administrative Agent shall not have any duty or liability whatsoever to any
Lender.

(f) Collateral Matters Relating to Related Obligations. The benefit of the Loan
Documents and the provisions of this Agreement relating to the Collateral shall
extend to and be available to any Lender in respect of any Secured Obligation
(“Related Obligation”) which arises under any Hedging Obligation in respect of
the Revolving Loans, any Cash Management Obligation, any non-facility letter of
credit or which is otherwise owed to a Lender in a capacity other than as a
Lender under this Agreement, solely on the condition and understanding, as among
the Administrative Agent and all holders of any Related Obligation, that (i) the
Related Obligations shall be entitled to the benefit of the Collateral to the
extent expressly set forth in this Agreement and the Loan Documents, and to such
extent the Administrative Agent shall hold, and have the right and power to act
with respect to, the Collateral on behalf of and as agent for any holder of a
Related Obligation; but the Administrative Agent is otherwise acting solely as
agent for the Lenders and Huntington as issuing bank and shall have no fiduciary
duty, duty of loyalty, duty of care, duty of disclosure or other obligations
whatsoever to any holder of a Related Obligation; and (ii) all matters, acts and
omissions relating in any manner to the Collateral, or the omission, creation,
perfection, priority, abandonment or release of any Lien, shall be governed
solely by the provisions of this Agreement and the Loan Documents, and no
separate Lien, right, power or remedy shall arise or exist in favor of any
holder of a Related Obligation under any separate instrument or agreement or in
respect of any such Related Obligation; and (iii) each holder of a Related
Obligation shall be bound by all actions taken or omitted, in accordance with
the provisions of this Agreement and the Loan Documents, by the Administrative
Agent or the Required Lenders, each of whom shall be entitled to act at its sole
discretion and exclusively in its own interest given its own Revolving Credit
Commitment and its own interest in the Loans, Letter of Credit Obligations and
other Obligations to it arising under this Agreement or the

 

- 26 -



--------------------------------------------------------------------------------

other Loan Documents, without any duty or liability to any holder or as to any
Related Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby; and (iv) no holder of any
Related Obligation (except the Administrative Agent, the Agents and the Lenders,
to the extent set forth in this Agreement) shall have any right to be notified
of, or to direct, require or be heard with respect to, any action taken or
omitted in respect of the Collateral or under this Agreement or the Loan
Documents; and (v) no holder of any Related Obligation shall exercise any right
of setoff, banker’s lien or similar right except as expressly provided in
Section 10.2 (d).

40. Clause (d) of Section 13.4, “Amendments,” of the Credit Agreement is hereby
amended to state:

(d) increase the percentages applicable to any component of the Borrowing Base;
or

41. A new Section 13.12, “Marshaling; Payments Set Aside,” is hereby added to
the Credit Agreement and shall recite in its entirety as follows:

13.12. Marshaling; Payments Set Aside. None of the Administrative Agent, any
Agent, any Lender or Huntington as issuing bank shall be under any obligation to
marshal any property in favor of the Company, any Subsidiary thereof, any party
to this Agreement or any other party or against or in payment of any or all of
the Obligations or the Secured Obligations. To the extent that the Company or
any Subsidiary thereof makes a payment or payments to the Administrative Agent,
the Agents, the Lenders or Huntington as issuing bank, or any such Person
receives payment from the proceeds of the Collateral or exercises its rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, right and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred.

42. The definitions of “Applicable Base Rate Margin,” “Applicable Eurodollar
Margin,” “Applicable Unused Commitment Fee Rate,” “Interest Coverage Ratio,”
“Loan Documents,” “Maximum New Market Investment Amount,” “Potential Default,”
“Real Property Parcel,” and “Revolving Credit Commitments,” each as set forth
Section 14.3, “Defined Terms,” of the Credit Agreement are hereby amended to
recite, respectively, as follows:

“Applicable Base Rate Margin” means the applicable rate per annum set forth
below based on the Interest Coverage Ratio of the Company and its consolidated
Subsidiaries as of the end of any applicable period of determination:

 

Interest Coverage Ratio

  

Applicable Base Rate

Margin

 

greater than 1.25 to 1.00

   0 %

less than or equal to 1.25 to 1.00

   0.25 %

 

- 27 -



--------------------------------------------------------------------------------

provided that the Interest Coverage Ratio used to compute the Applicable Base
Rate Margin for the quarterly period beginning April 1, 2006, shall be the
Interest Coverage Ratio set forth in the compliance certificate delivered by the
Company to the Administrative Agent on or about February 14, 2006, and changes
in the Applicable Base Rate Margin resulting from a change in the Interest
Coverage Ratio shall become effective as to all Base Rate Advances upon the
first day of the calendar quarter following delivery by the Company to the
Administrative Agent of a new quarterly compliance certificate pursuant to
Section 9(c) and notice by the Company to the Administrative Agent that a rate
change is required. If the Company shall fail to deliver a certificate in
respect of the Interest Coverage Ratio within forty-five (45) days after the end
of any fiscal quarter, the Applicable Base Rate Margin from and including the
first day of the following quarter to the date the Company delivers to the
Administrative Agent such certificate shall conclusively equal the highest
Applicable Base Rate Margin set forth herein.

“Applicable Eurodollar Margin” means the applicable rate per annum set forth
below based on the Interest Coverage Ratio of the Company and its consolidated
Subsidiaries as of the end of any applicable period of determination:

 

Interest Coverage Ratio

   Applicable Eurodollar
Margin  

greater than 3.75 to 1.00

   1.75 %

greater than or equal to 3.25 to 1.00, but less than or equal to 3.75 to 1.00

   2.00 %

greater than 2.75 to 1.00, but less than 3.25 to 1.00

   2.25 %

greater than 2.25 to 1.00, but less than or equal to 2.75 to 1.00

   2.50 %

greater than 1.75 to 1.00, but less than or equal to 2.25 to 1.00

   2.75 %

greater than 1.25 to 1.00, but less than or equal to 1.75

   3.00 %

less than or equal to 1.25 to 1.00

   3.25 %

“Applicable Unused Commitment Fee Rate” means the applicable rate per annum set
forth below based on the Interest Coverage Ratio of the Company and its
consolidated Subsidiaries as of the end of the most recently ended quarter:

 

Interest Coverage Ratio

   Applicable Unused
Commitment Fee Rate  

greater than 2.75 to 1.00

   0.25 %

greater than 1.75 to 1.00, but less than or equal to 2.75 to 1.00

   0.375 %

less than or equal to 1.75 to 1.00

   0.50 %

 

- 28 -



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, with respect to any period, the ratio of
(a) EBITDA for such period to (b) Interest Expense for such period; provided,
however, solely for the purpose of calculating Interest Expense in respect of
both the numerator and the denominator of the Interest Coverage Ratio, Interest
Expense will not include any deferred financing fees on account of the Revolving
Loans.

“Loan Document” and “Loan Documents” means this Agreement, any Security
Document, the Notes, the Subsidiary Guaranty, the Fee Letter, each Letter of
Credit Application, reimbursement agreement in respect of any Letter of Credit,
agreement in respect of Hedging Obligations in respect of the Revolving Loans,
or any Cash Management Document to which the Company or any Subsidiary thereof
and the Administrative Agent, Huntington, any Lender or any affiliate of any of
them is a party, and each certificate, agreement or document executed by the
Company or any Subsidiary thereof and delivered to the Administrative Agent or
any Lender in connection with or pursuant to any of the foregoing.

“Maximum New Market Investment Amount” means, with respect to the Company and
its Subsidiaries, the aggregate amount of (a) each Purchase Price for an
Acquisition of a Person or the assets of a Person whose principal business or
the principal location of its assets is not in a Dominion Market, (b) the
aggregate amount of Investments in Restricted Subsidiaries and in Investments in
Joint Ventures, whose principal operations or the principal location of its
assets or property is not in a Dominion Market, and (c) the aggregate cost of
all Uncommitted Land Holdings, Speculative Homes, Model Homes and all other real
or personal property not located in a Dominion Market; which in the aggregate
for clauses (a), (b) and (c) above shall not exceed $0.00, whether such
investment or investments are made prior to, on or after the date of this
Agreement.

“Potential Default” means an event which, with the giving of notice, the lapse
of time, or any one or more of the foregoing, would constitute an Event of
Default under this Agreement.

“Real Property Parcel” means, in respect of any Person, any Land of such Person,
together with the right, title and interest of such Person, if any, in and to
the streets, the Land lying in the bed of any streets, roads or avenues, opened
or proposed, in front of such Land, the air space and development rights
pertaining to the Land and the right to use such air space and development
rights, all rights of way, privileges, liberties, tenements, hereditaments and
appurtenances belonging or in any way appertaining thereto, all fixtures, all
easements now or hereafter benefiting the Land and all royalties and rights
appertaining to the use and enjoyment of the Land, including all alley, vault,
drainage, mineral, water, oil and gas rights, and all of the buildings and other
improvements now or hereafter erected on the Land and any fixtures appurtenant
thereto.

 

- 29 -



--------------------------------------------------------------------------------

“Revolving Credit Commitments” means the aggregate amount of each Revolving
Credit Commitment of all the Lenders, provided that the maximum aggregate
principal amount of Revolving Loans, Swing Line Loans and Protective Advances
and the stated amount of the Letter of Credit Obligations shall not exceed
(i) $240,000,000, for the period beginning on the date of Amendment No. 4, and
continuing through and including September 29, 2006, (ii) $225,000,000 for the
period beginning September 30, 2006, and continuing through and including
December 30, 2006, and (iii) $200,000,000 for the period beginning December 31,
2006, and continuing at all times thereafter, each of the amounts set forth in
clauses (i), (ii) and (iii), as reduced from time to time pursuant to the terms
hereof; and provided further that each reduction in the Revolving Credit
Commitments shall ratably reduce each Lender’s Revolving Credit Commitment.

43. The following defined terms are hereby added to Section 14.3, “Defined
Terms,” of the Credit Agreement in their correct alphabetical order and shall
recite as follows:

“Administrative Agent Concentration Account” means account number 0189-2397124
of the Company at Huntington, into which all funds from the Deposit Accounts at
Deposit Account Banks may be transferred on a daily basis in accordance with
Section 8.30, and which shall be under the sole dominion and control of the
Administrative Agent; provided that all amounts deposited therein shall be held
by the Administrative Agent as Cash Collateral for the benefit of the
Administrative Agent, the other Agents, the Lenders, Huntington as issuing bank
and the other holders of the Notes and shall be subject to the terms of this
Agreement.

“Affiliate” has the meaning specified in Section 8.40.

“Amendment No. 4” means Amendment No. 4 to Second Amended and Restated Credit
Agreement dated March __, 2006.

“Cash Collateral” means cash or cash equivalents held by the Administrative
Agent, any other Agent, Huntington as issuing bank or any of the Lenders as
security for the Secured Obligations.

“Cash Management Document” shall mean any certificate, agreement or other
document executed by the Company or any Subsidiary thereof in respect of the
Cash Management Obligations of the Company or any Subsidiary thereof.

“Cash Management Obligation” shall mean, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
by the Administrative Agent, any Lender or any affiliate of any of them,
including obligations for the payment of fees, interest, charges, expenses,
attorneys’ fees and disbursements in connection therewith.

“Collateral” means all property and interests in property and proceeds thereof
now

 

- 30 -



--------------------------------------------------------------------------------

owned or hereafter acquired by the Company or any Subsidiary of the Company in
or upon which a Lien is granted under any of the Security Documents (and shall
exclude the Excluded Property).

“Decision Reserve” has the meaning specified in Section 8.32.

“Deposit Account Banks” has the meaning specified in the Security Agreement.

“Deposit Account Control Agreement” has the meaning specified in the Security
Agreement.

“Deposit Account” has the meaning specified in the Security Agreement.

“Equity Interests” means membership interests in a limited liability company,
shares of common stock, partnership interests, beneficial interests in a trust
or other equity ownership interests in a Person, and any warrants, options, or
other rights entitling the holder thereof to purchase or acquire any such equity
interest.

“Excluded Property” means in respect of any Borrower or Restricted Subsidiary
(a) Equipment that is, and continues to be, subject to a Lien permitted under
Section 8.4 hereof, if the contract or other agreement pursuant to which such
Lien is granted contains an enforceable prohibition on the creation of any Lien
on such Equipment in favor of the Administrative Agent; (b) any Equity Interest
representing an Investment permitted under Section 8.11 hereof, if the
organizational or operating documents pursuant to which such Equity Interest is
issued or governed contain an enforceable prohibition on the creation of any
Lien on such Equity Interest in favor of the Administrative Agent; in each case,
only to the extent, and for so long as, such prohibition is not removed,
terminated or rendered unenforceable or otherwise deemed ineffective by
applicable law, (c) any lease of any Real Property Parcel constituting a Model
Home and any other Real Property Parcel with a lease term (including renewals)
of less than three (3) years, and (d) each item of personal property or Real
Property Parcel listed on Schedule 5 hereto; provided, however, that in no case
shall “Excluded Property” include (i) the right to receive any payment of money
(including, without limitation, general intangibles for money due or to become
due); and (ii) any proceeds, products, offspring, accessions, rents, profits,
income, benefits, substitutions or replacements of any of the foregoing.

“Fee Letter” shall mean the letter, dated March 16, 2006, addressed to the
Company from the Administrative Agent and accepted by the Company on March 20,
2006, with respect to certain fees to be paid from time to time to the
Administrative Agent and the Lenders.

“Guarantors” shall mean all current and future Subsidiaries of the Company that
are or become party to the Subsidiary Guaranty, and “Guarantor” shall mean any
one of them.

“Land” shall mean, in respect of any Person, all of those plots, pieces or
parcels of

 

- 31 -



--------------------------------------------------------------------------------

land now owned, leased or hereafter acquired or leased or purported to be owned,
leased or hereafter acquired or leased (including, in respect of the Company or
any Subsidiary thereof, as reflected in the most recent financial statements) by
such Person.

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, whether such interest shall be
based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from a mortgage, deed of trust, encumbrance, pledge, hypothecation, hypothec,
floating or fixed charge, assignment, collateral assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also including
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting real property.

“Mortgages” means, collectively, each open-end mortgage, assignment of rents,
security agreement and fixture filing (or deed of trust) from the Company or any
Subsidiary thereof in favor of the Administrative Agent for the benefit of the
Administrative Agent, the Agents, Huntington as issuing bank, the Lenders and
the other holders of any Note.

“Obligations” shall mean the Loans, Revolving Credit Obligations, Letter of
Credit Obligations, Protective Advances and all other amounts, obligations,
covenants and duties owing by the Company or any Subsidiary thereof to the
Administrative Agent, any Lender, Huntington as issuing bank, any affiliate of
any of them or any indemnitee, of every type and description (whether by reason
of an extension of credit, opening or amendment of a letter of credit or payment
of any draft drawn thereunder, loan, guaranty, indemnification, contract or
otherwise), present or future, arising under this Agreement, any other Security
Document, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising and however acquired and whether or not
evidenced by any note, guaranty or other instrument or for the payment of money,
and includes all letter of credit, cash management and other fees, interest
(including without limitation, interest accruing following the filing of a
bankruptcy petition by or against the Company or any Subsidiary at the
applicable rate specified in this Agreement, whether or not interest is allowed
as a claim in bankruptcy), charges, expenses, fees, attorneys’ fees and
disbursements and other sums chargeable to the Company under this Agreement, any
other Security Document, and all obligations of the Company to cash
collateralize Letter of Credit Obligations.

“Protective Advances” shall mean all expenses, disbursements and advances
incurred by the Administrative Agent pursuant to any Security Document after the
occurrence and during the continuance of an Event of Default which the
Administrative Agent, in its sole discretion, deems necessary or desirable to
preserve or protect the Collateral or any portion thereof or to enhance the
likelihood or maximize the amount of repayment of the Obligations.

 

- 32 -



--------------------------------------------------------------------------------

“Related Obligations” has the meaning specified in Section 11.15.

“Secured Obligations” means (a) any and all indebtedness, obligations, and
liabilities now existing or hereafter arising of the Company or any Subsidiary
thereof to the Administrative Agent, Huntington as issuing bank, any Lender in
its capacity as a Lender under this Agreement or in any other capacity or any
affiliate of such a Lender arising under or in connection with or evidenced by
(i) this Agreement or any other Loan Document, including, without limitation,
all Obligations, or (ii) any other agreement relating to (A) all obligations of
any such Person to reimburse the Administrative Agent or any such Lender in
respect of non-facility letters of credit, (B) all obligations of any such
Person to the Administrative Agent or any such Lender under any agreement in
respect of any Hedging Obligation in connection with the Loans or any Cash
Management Obligation, (C) all obligations of any such Person to the
Administrative Agent or any such Lender in respect of any electronic transfers,
treasury management, cash management services and deposit and disbursement
account liability, and (D) all obligations of any such Person to the
Administrative Agent or any such Lender arising under any guaranty issued by
such Person (and in each instance above whether arising before or after the
filing of a petition in bankruptcy and including all interest accrued after any
such petition date), due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired, and (b) any and all
expenses and charges, legal or otherwise, suffered or incurred by the
Administrative Agent or any such Lender in collecting or enforcing any such
indebtedness, obligation, and liability or in realizing on or protecting or
preserving any security therefor, including, without limitation, the Lien and
security interest granted by the Security Documents.

“Security Agreement” shall mean the Security Agreement among the Company, each
Guarantor and the Administrative Agent in substantially the form attached hereto
as Exhibit G, as amended, modified or supplemented from time to time.

“Security Documents” shall mean the Security Agreement, the Subsidiary Guaranty,
the Mortgages, the Deposit Account Control Agreements, pledge agreements,
collateral assignments, assignments of leases and rents and any other collateral
document executed and delivered by the Company or any Subsidiary thereof
granting a Lien on any of its property to secure payment of the Secured
Obligations.

“Subsidiary Guaranty” shall mean the Amended and Restated Subsidiary Guaranty
dated as of the date of Amendment No. 4 from each of the Guarantors in favor of
the Administrative Agent, each Lender, Huntington as issuing bank and each other
holder of any Note in substantially the form attached hereto as Exhibit F, as
the same may be amended, modified or supplemented from time to time.

“UCC” means the Ohio Uniform Commercial Code, as in effect from time to time;
provided, however, in the event that, by reason of mandatory provisions of law,

 

- 33 -



--------------------------------------------------------------------------------

any of the attachment, perfection or priority of the Administrative Agent’s
security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of Ohio, the term “UCC”
shall mean the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.

44. Schedule I, “Commitments, Address of Lenders,” Schedule 1.3, “Existing
Letters of Credit,” Schedule 7.4, “Corporate Information,” Schedule 7.10,
“Schedule of Permitted Liens,” Schedule 7.15, “Existing Investments in Joint
Venture,” and Schedule 9, “Form of Borrowing Base and Compliance” to the Credit
Agreement are hereby amended and replaced with Schedules I, 1.3, 7.4, 7.10, 7.15
and 9 attached to this Amendment. In addition, the Company hereby attaches and
incorporates Schedule 5, “Excluded Property,” Schedule 7.16, “Real Property
Parcels, Schedule 8.3, “Intended Dispositions of Real Property Parcels,” and
Schedule 8.29, “Pending Purchases of Real Property Parcels” to this Amendment,
and all such schedules shall be deemed to be attached to the Credit Agreement.
In addition, Schedule 44 attached to this Amendment contains a description as of
the date of this Amendment of all pending or, to the knowledge of the Company
and each Subsidiary thereof, threatened claims involving individual claims
against the Company or any Subsidiary thereof in excess of $1,000,000 above any
amounts not covered by insurance.

45. Post-Closing Matters. To the extent not delivered prior to or on the
effective date of this Amendment, the Company shall deliver to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, each of the agreements, instruments, opinions and other documents listed
under the heading “Post Closing Matters” on the List of Closing Documents
attached hereto as Schedule 45 within the time periods set forth on such list of
Loan Documents.

46. Conditions of Effectiveness. All provisions of this Amendment shall become
effective as of March     , 2006, upon satisfaction of all of the following
conditions precedent:

(a) The Administrative Agent shall have received:

(i) duly executed counterparts (with sufficient copies for the Administrative
Agent, each Lender and the Company) of this Amendment executed by the
Administrative Agent, Lenders constituting at least the Required Lenders and the
Company, with the consent of the Guarantors;

(ii) the certified corporate resolutions, the promissory notes, the Subsidiary
Guaranty, the Security Agreement, opinion, the loan documents or other
requirements referenced on Exhibit 46 attached hereto, and such other
certificates, instruments, documents, agreements, and opinions of counsel as may
be required by the Administrative Agent, each of which shall be in form and
substance satisfactory to the Administrative Agent and its counsel;

(iii) a duly executed Fee Letter satisfactory to the Administrative Agent and
shall have received all of the fees payable thereunder;

(iv) UCC searches, tax lien and litigation searches, insurance certificates,
notices, acknowledgements, or other documents the Administrative Agent or the
Lenders

 

- 34 -



--------------------------------------------------------------------------------

may require to reflect, perfect, or protect the Administrative Agent’s first
priority lien in the Collateral and all other property pledged to secure the
Secured Obligations and to fully consummate the transactions contemplated
hereunder; and

(v) all requisite releases of liens and termination statements necessary to
release all Liens against the Collateral (other than Liens created by the
Security Documents) and any other property pledged to secure the Secured
Obligations.

(b) The representations contained in the immediately following paragraph shall
be true and accurate.

47. Representations and Warranties. The Company represents and warrants to the
Administrative Agent and each Lender as follows: (a) that after giving effect to
this Amendment, each representation and warranty made by or on behalf of the
Company and its Subsidiaries in the Credit Agreement and in the other Loan
Documents is true and correct in all respects on and as of the date hereof as
though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to a date prior hereto;
(b) the execution, delivery and performance by the Company and each Restricted
Subsidiary, if applicable, of this Amendment and the Loan Documents, as the case
may be, have been duly authorized by all requisite corporate or organizational
action on the part of each such Person and will not violate any Constituent
Document of such Person; (c) each of this Amendment and the Loan Documents and
the Collateral Documents has been duly executed and delivered by the Company and
each Restricted Subsidiary, as applicable, and each of this Amendment, the
Credit Agreement as amended hereby, the Loan Documents and the Collateral
Documents constitutes the legal, valid and binding obligation of such Person,
enforceable against each such Person in accordance with the terms thereof; and
(d) no event has occurred and is continuing, and no condition exists, which
would constitute an Event of Default or a Potential Default.

48. Reference to and Effect on the Loan Documents. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “Second Amended and
Restated Credit Agreement,” “Credit Agreement,” “Agreement,” the prefix
“herein,” “hereof,” or words of similar import, and each reference in the Loan
Documents to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended hereby. Except to the extent amended or modified hereby,
all of the representations, warranties, terms, covenants and conditions of the
Credit Agreement and the Loan Documents shall remain as written originally and
in full force and effect in accordance with their respective terms and are
hereby ratified and confirmed, and nothing herein shall affect, modify, limit or
impair any of the rights and powers which the Lenders or the Administrative
Agent may have hereunder or thereunder. The amendment set forth herein shall be
limited precisely as provided for herein, and shall not be deemed to be a waiver
of, amendment of, consent to or modification of any of the rights of the Lenders
or the Administrative Agent under or of any other term or provisions of the
Credit Agreement or any Loan Document, or of any term or provision of any other
instrument referred to therein or herein or of any transaction or future action
on the part of the Company which would require the consent of the Lenders or the
Administrative Agent.

49. Waiver of Jury Trial. THE PARTIES ACKNOWLEDGE THAT, AS TO ANY AND ALL
DISPUTES THAT MAY ARISE BETWEEN THE PARTIES, THE COMMERCIAL NATURE OF THE
TRANSACTION OUT OF WHICH THIS AMENDMENT ARISES WOULD MAKE ANY SUCH DISPUTE
UNSUITABLE FOR TRIAL BY JURY. ACCORDINGLY, EACH OF THE PARTIES TO THIS AMENDMENT
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY AS TO ANY AND ALL DISPUTES THAT MAY
ARISE RELATING TO THIS AMENDMENT OR TO ANY OF THE OTHER INSTRUMENTS OR DOCUMENTS
EXECUTED IN CONNECTION HEREWITH.

 

- 35 -



--------------------------------------------------------------------------------

50. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be an original, and all of which together will
constitute one and the same instrument. Receipt by the Administrative Agent of a
facsimile copy of an executed signature page hereof will constitute receipt by
the Administrative Agent of an executed counterpart of this Amendment.

51. Costs and Expenses, Indemnity. The Company agrees to pay on demand in
accordance with the terms of the Credit Agreement all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and all other Loan
Documents entered into in connection herewith, including the reasonable fees and
out-of-pocket expenses of the Administrative Agent’s counsel with respect
thereto. The Company agrees to indemnify the Administrative Agent, the Agents,
Huntington as issuing bank and the Lenders, and each of them and their
respective directors, officers, employees, agents, financial advisors, and
consultants from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, fees and
disbursements of counsel) which may be imposed on, incurred by, or asserted
against the Administrative Agent, the Agents, Huntington as issuing bank and the
Lenders, or any of them, in any litigation, proceeding or investigation
instituted or conducted by any governmental agency or instrumentality or any
other person or entity with respect to any aspect of, or any transaction
contemplated by, or referred to in, or any matter related to, this Amendment,
the Credit Agreement or any other Loan Document, whether or not the
Administrative Agent, any other Agent, Huntington as issuing bank or any Lender
is a party thereto, except to the extent that any of the foregoing arises out of
the gross negligence or willful misconduct of the party being indemnified, as
determined in a final, non-appealable judgment by a court of competent
jurisdiction.

52. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of Ohio.

53. Headings. Section headings in this Amendment are included herein for
convenience of reference only and will not constitute a part of this Amendment
for any other purpose.

54. Patriot Act Notice. The Lenders and the Administrative Agent hereby notify
the Company that pursuant to the requirements of the USA Patriot Act (Title III
of Pub.L.10756 (signed into law October 26, 2001)) (the “Act”), they are
required to obtain, verify and record information that identifies the Company,
which information includes the name and address of the Company and other
information that will allow the Lenders and the Administrative Agent to identify
the Company in accordance with the Act.

[Signature pages follow.]

 

- 36 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Administrative Agent and the following
Lenders have hereunto set their hands as of the date first set forth above.

 

COMPANY: DOMINION HOMES, INC. By:  

/s/ William G. Cornely

Its:   SVP - Finance and CFO ADMINISTRATIVE AGENT: THE HUNTINGTON NATIONAL BANK
By:  

/s/ Frederick G. Hadley

Its:   Senior Vice President THE LENDERS:

THE HUNTINGTON NATIONAL BANK,

as Lender and as issuing bank

By:  

/s/ Frederick G. Hadley

Its:   Senior Vice President

JPMORGAN CHASE BANK, N.A. (successor by merger

to Bank One, NA (Main Office Columbus))

By:  

/s/ John C. Hart

Its:   Senior Vice President

Signature Page to Amendment No. 4 to Second Amendment and Restated Credit
Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Andrew D. Stickney

Its:   Vice President NATIONAL CITY BANK By:  

/s/ Steven A. Smith

Its:   Senior Vice President COMERICA BANK By:  

/s/ Adam Sheets

Its:   Account Officer U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Joseph L. Svehla

Its:   Vice President FIFTH THIRD BANK (CENTRAL OHIO) By:  

/s/ Alan J. Kopolow

Its:   Vice President

Signature Page to Amendment No. 4 to Second Amendment and Restated Credit
Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., successor by merger to

Fleet National Bank

By:  

/s/ Mark W. Lariviere

Its:   Senior Vice President

WASHINGTON MUTUAL BANK, FA, a federal

association

By:  

/s/ Paul S. Ulrich

Its:   Senior Vice President

Signature Page to Amendment No. 4 to Second Amendment and Restated Credit
Agreement



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

The undersigned, each being a guarantor of the Company’s indebtedness to the
Lenders pursuant to certain guaranty agreements executed and delivered to the
Administrative Agent, hereby consents and agrees to be bound by the terms,
conditions and execution of the foregoing Amendment and hereby further agrees
that (i) each of their obligations shall be continuing as provided in said
guaranty agreements, and (ii) said guaranty agreements shall remain as written
originally and continue in full force and effect in all respects.

 

DOMINION HOMES OF KENTUCKY GP, LLC   DOMINION HOMES REALTY, LLC By:  

/s/ William G. Cornely

  By:  

/s/ William G. Cornely

Its:   Vice President   Its:   Vice President and Treasurer ALLIANCE TITLE
AGENCY OF KENTUCKY, LLC   RESOLUTION PROPERTY COMPANY, LLC By:  

/s/ William G. Cornely

  By:  

/s/ William G. Cornely

Its:   Vice President and Treasurer   Its:   President    

DOMINION HOMES OF KENTUCKY, LTD.,

a Kentucky limited partnership

    By:   Dominion Homes of Kentucky GP, LLC, a Kentucky limited liability
company, its general partner       By:  

/s/ William G. Cornely

      Its:   Vice President

Signature Page to Amendment No. 4 to Second Amendment and Restated Credit
Agreement



--------------------------------------------------------------------------------

Exhibit 46

Execution and delivery by all parties signatory thereto, delivery of original,
or completion as the case may be, to the satisfaction of The Huntington National
Bank (the “Administrative Agent”) and its counsel of each of the following
documents, certificates, exhibits, schedules and items containing such
information requested by the Administrative Agent and its counsel and reflecting
the absence of any material fact or issues and in all respect satisfactory to
the Administrative Agent:

 

1. Amendment No. 4 to Second Amended and Restated Credit Agreement with the
following Schedules:

Schedule I - Commitments, Address of Lenders

Schedule 1.3 - Existing Letters of Credit

Schedule 5 – Excluded Property

Schedule 7.4 - Corporate Information

Schedule 7.10 - Schedule of Permitted Liens

Schedule 7.15 - Existing Investments in Joint Venture

Schedule 7.16 – Real Property Parcels

Schedule 8.3 – Intended Dispositions of Real Property Parcels or Personal
Property

Schedule 8.29 – Pending Purchases of Real Property Parcels

Schedule 9 - Form of Borrowing Base and Compliance

Schedule 44 – Pending or Threatened Claims

Schedule 45 – Post-Closing Matters

Schedule 46 – Conditions Precedent

 

2. Huntington Replacement Revolving Credit Note $36,000,000

 

3. KeyBank Replacement Revolving Credit Note $36,000,000

 

4. JPMorgan Chase Replacement Revolving Credit Note $25,600,000

 

5. National City Replacement Revolving Credit Note $26,400,000

 

6. Comerica Bank Replacement Revolving Credit Note $20,000,000

 

7. U.S. Bank Replacement Revolving Credit Note $28,000,000

 

8. Fifth Third Bank Replacement Revolving Credit Note $16,000,000

 

9. Bank of America Replacement Revolving Credit Note $20,000,000

 

10. Washington Mutual Replacement Revolving Credit Note $32,000,000

 

11. Security Agreement (all assets) by the Company and the Subsidiaries

 

12. Stock/Unit Powers

 

13. Regulation U Statement



--------------------------------------------------------------------------------

14. Short Form Intellectual Property Security Agreements (Patents, Trademarks
and Copyrights) by the Company

 

15. Short Form Security Agreement for Motor Vehicles

 

16. Delivery of original motor vehicle titles

 

17. Amended and Restated Subsidiary Guaranty

 

18. UCC-1 Financing Statement on Company to be filed with the Ohio Secretary of
State

 

19. UCC-1 Financing Statement on each Subsidiary Guarantor to be filed in its
state of incorporation/organization

 

20. Fee Letter

 

21. Opinions of Counsel

 

22. Closing Certificates of Borrower and Guarantors, together with attachments

 

23. Certificate of Compliance and No Default

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE I – COMMITMENTS, ADDRESSES OF LENDERS

 

The Huntington National Bank

41 South High Street

Columbus, Ohio 43215

Attention: John M. Luehmann, Vice President

Fax: (614) 480-5791

 

JPMorgan Chase Bank, N.A.

Mail Code OH1-0208, 11th Floor

100 East Broad Street

Columbus, Ohio 43271-0208

Attention: John C. Hart, Senior Vice President

Fax: (614) 248-6194

Revolving Credit Commitment $36,000,000   Revolving Credit Commitment
$25,600,000

KeyBank National Association

KeyBank Real Estate Capital

1200 Abernathy Road NE

Suite 1550

Atlanta, GA 30328

Attention: Andrew D. Stickney

Fax: (770) 510-2195

 

National City Bank

155 East Broad Street

Columbus, Ohio 43251

Attention: Steven A. Smith, Vice President

Fax: (614) 463-8058

Revolving Credit Commitment $36,000,000   Revolving Credit Commitment
$26,400,000

Comerica Bank

One Detroit Center

500 Woodward Avenue, 7th Floor

Mail Code 3256

Detroit, MI 48275

Attention: Adam J. Sheets, Account Officer

Fax: (313) 222-9295

 

U.S. Bank National Association

Columbus Commercial Real Estate

175 South 3rd Street

CN - OH - TT4, 4th Floor

Columbus, Ohio 43215-5134

Attention: Michael C. Dodge, Banking Officer

Fax: (614) 232-8033

Revolving Credit Commitment $20,000,000   Revolving Credit Commitment
$28,000,000

Bank of America, NA

GCIB Portfolio Mgmt

IL1-231-10-35

231 South LaSalle Street

Chicago, Illinois 60697

Attention: Rob MacGregor, Associate

(770) 390-8434 (Fax)

 

Fifth Third Bank (Central Ohio)

Special Assets Group

707 Grant Street, 16th Floor

Pittsburgh, PA 15219

Attention: Alan Kopolow

Fax: (412) 291-5734

Revolving Credit Commitment $20,000,000   Revolving Credit Commitment
$16,000,000  

Washington Mutual Bank

620 W Germantown Pike, Suite 200

Plymouth Meeting, PA 19462

Attention: Paul S. Ulrich

Fax: 610-828-7293

  Revolving Credit Commitment $32,000,000